Citation Nr: 9918297
Decision Date: 06/23/99	Archive Date: 08/06/99

DOCKET NO. 96-35 708               DATE JUN 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Whether new and material evidence has been received to reopen a
claim of entitlement to service connection for an acquired
psychiatric disorder and, if so, whether all the evidence both old
and new warrants the grant of service connection.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and Friend

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to April 1975.

Service connection for a psychiatric disorder was originally denied
by the New Orleans, Louisiana Regional Office (RO) of the
Department of Veterans Affairs (VA), in a March 1978 rating
decision. The veteran did not appeal this decision. Subsequent
attempts to reopen a claim for service connection for a psychiatric
disorder were repeatedly denied by the RO in rating decisions dated
in October 1987, a letter dated in October 1989 and September 1994.
The veteran did not perfect his appeals of these denials.

This case now comes before the Board of Veterans' Appeals (Board)
from a rating decision of March 1996 from the RO which reopened a
claim for service connection for an acquired psychiatric disorder
based on new and material evidence, and proceeded to deny the claim
on the merits.

In a January 1997 rating decision, the RO granted service
connection for migraine headaches and assigned a 30 percent
evaluation thereto. Thus the issue regarding service connection for
a headache condition is rendered moot.

The veteran presented testimony before a hearing officer at a
hearing held in July 1996 and also presented testimony before the
undersigned Member of the Board at a videoconference hearing held
in March 1999.

As noted above, the veteran's claim for an acquired psychiatric
disorder is the subject of a prior final denial. Although the RO
reopened the claim, the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior
to March 1, 1999) (hereinafter, "the Court") has held that in a
matter such as this the Board has a legal duty to consider the
issue of whether new and material evidence has been submitted to
reopen the claim regardless of the RO's actions. See Barnett v.
Brown, 8 Vet. App. 1 (1995). Furthermore, if the

- 2 -

Board finds that new and material evidence has not been submitted,
it is unlawful for the Board to reopen the claim. See McGinnis v.
Brown, 4 Vet. App. 239, 244 (1993). Accordingly, the Board has
'restyled' the issue on appeal as that delineated on the title page
of this decision.

FINDINGS OF FACT

On June 17, 1999, prior to the promulgation of a decision in the
appeal, the Board received written notification from the appellant
that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the
appellant have been met. 38 U.S.C.A. 7104(a), 7105(b)(2), (d)(5)
(West 1991 & Supp. 1998); 38 C.F.R. 20.202, 20.204(b), (c) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction to enter a final decision in a matter on
appeal to the Secretary. 38 U.S.C.A. 7104 (West 1991 & Supp. 1998).
Under 38 U.S.C.A. 7105 (West 1991), the Board may dismiss any
appeal which fails to allege specific error of fact or law in the
determination being appealed.

A Substantive Appeal may be withdrawn in writing at any time before
the Board promulgates a decision. 38 C.F.R. 20.202,
20.204(b)(1998). Withdrawal may be made by the appellant or by his
or her authorized representative, except that a representative may
not withdraw a Substantive Appeal filed by the appellant personally
without the express written consent of the appellant. 38 C.F.R.
20.204(c)(1998). In May 1996 the veteran filed his substantive
appeal regarding

3 -

this matter. In June 1999, the Board received a handwritten
statement signed by the veteran, requesting that his claim be
withdrawn from appellate status and be returned to the New Orleans
RO. The appellant has withdrawn this appeal and, hence, there
remain no allegations of errors of fact or law for appellate
consideration. Accordingly, the Board does not have jurisdiction to
review the appeal and it is dismissed without prejudice.

ORDER

The appeal is dismissed.

A. BRYANT 
Member, Board of Veterans' Appeals

4 - 
